DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims define the “normal mode” as a mode where the motor produces regenerative braking force in lines 8-9.  The specification in paragraph 30 states that the whole point of the invention for not allowing transitions from one mode to any of the other modes at all times is that the normal mode inhibits regenerative braking in the motor in the normal mode.  The claims cannot contradict the specification.  Support for this limitation must be shown in the specification or explanation as to what is happening must be provided.  As a result what these limitations require is not readily understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Futatsudara (U.S. Pat. No. 9,457,798).
Regarding claims 1 and 5, Futatsudara discloses a control method for a hybrid vehicle including a generator (113) and an electric motor (109), the generator being configured to charge a battery (101) by use of power of an engine (111), the electric motor being configured to drive driving wheels (133) by electric power of the battery, the control method comprising:
 accepting mode setting to set any of a normal mode, a regeneration driving mode, and a silent mode in accordance with an operation on a mode switch (fig. 4 showing the modes the switch being in the controller), 
the normal mode being a mode in which the battery is charged by charging by the generator by use of the power of the engine or by charging by a regenerative braking force in the electric motor (electric motor option addressed in fig. 4 c), 
the regeneration driving mode being a mode in which the battery is charged by charging by use of the power of the engine similarly to the normal mode or by charging by a regenerative braking force larger than the regenerative braking force in the normal mode (fig. 4 d),
Note: the force “being larger” is an arbitrary threshold where the normal mode is delineated by small regenerations and the regenerative mode is delineated by large ones.  So when small regenerations occur in the regenerative mode this is a different mode.  The language of what distinguishes between the normal and regenerative mode needs to changed in order to clear this up.  
the silent mode being a mode in which charging by use of the power of the engine is inhibited (fig. 4a), 
wherein: when the normal mode is set, setting of the silent mode is not accepted; and when the regeneration driving mode is set, setting of the silent mode is accepted (col. 12, lines 30-45).
Note when switching from one mode to another transition steps are needed this system cannot operate in all modes without transition steps.  This system acknowledges the different operations of the driving modes and does not allow a transition until appropriate steps are followed.  Discussed in col. 12 is that EV and series mode are before parallel mode which is before engine mode
Regarding claims 2 and 6 which depends from claims 1 and 5 respectively, Futatsudara discloses further comprising:
 accepting mode setting to set a charge mode (fig. 4 b) in which power generation is performed by the generator, wherein: when the normal mode is set, setting of the charge mode is not accepted; and when the regeneration driving mode is set, setting of the charge mode is accepted (Col. 12, lines 30-45 discloses that the engine only mode is performed at high constant speeds a transition to motor power only driving the wheels requires the motor to spin up to the right speed which is a transition to parallel mode before going into charging mode).
Regarding claims 4 and 8 which depends from claims 1 and 5 respectively, Futatsudara discloses wherein: 
when a charging amount of the battery becomes lower than a lower limit (this lower limit is below the second predetermined value where the engine is already being driven for the purpose of charging and so is meeting this limitation), the engine is driven to charge the battery by the generator (col. 3, lines 14-20); 
in a case where the regeneration driving mode is selected, when the charging amount exceeds a first predetermined value larger than the lower limit, selection of the silent mode is accepted (col. 3, lines 14-20 which would allow the selection of silent mode since the battery is charged); and 
in a case where the silent mode is selected, when the charging amount is lower than a second predetermined value larger than the lower limit but smaller than the first predetermined value, the silent mode is cancelled, and the regeneration driving mode is set (col. 3, lines 14-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futatsudara (U.S. Pat. No. 9,457,798) as applied to claims 1 and 5 above, and in view of Morimura (U.S. Pat. No. 9,267,447).
Regarding claims 3 and 7 which depends from claims 1 and 5 respectively, Futatsudara does not disclose wherein: 
the hybrid vehicle includes a brake pedal configured such that a stepping operation is assisted by negative pressure generated in an intake passage of the engine; and when generation of negative pressure to assist the brake pedal is required, the negative pressure is generated in the intake passage by performing a control such that the generator is driven by the battery to cause the engine to idle.
Morimura, which deals in engine vehicles, teaches the hybrid vehicle includes a brake pedal (521) configured such that a stepping operation is assisted by negative pressure generated in an intake passage (col. 6, lines 32-47) of the engine; and when generation of negative pressure to assist the brake pedal is required, the negative pressure is generated in the intake passage by performing a control such that the generator is driven by the battery to cause the engine to idle (col. 5, lines 60-67 discloses restarting the engine when negative pressure falls below required levels to provide boost).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Futatsudara with the brake assist feature of Morimura because this assists braking force of the brake pedal (col. 6, lines 40-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747